Citation Nr: 1300819	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for dental treatment.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1985, and from January 2004 to January 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's service connection claims currently on appeal.  

In June 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The Veteran has raised the issue of entitlement to service connection for ringing and pressure in his ears, however, this matter has not yet been adjudicated.  See statement to congressional representative, which was received at VA in October 2009.  As this matter has not yet been adjudicated it is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that it appears from a review of the record that there are outstanding treatment record pertaining to the Veteran's claims.  Notably, in a July 2011 letter, H.K. Short, M.D. indicated that he had treated the Veteran for his spine disorders for a number of years.  However, there are no treatment records from Dr. Short associated with the claims folder, and in fact there are very few treatment records in the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records, as well as any other relevant records should be obtained.  38 C.F.R. § 3.159 (c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

As to the issue of service connection for a bilateral hearing loss disability, the Veteran was afforded an examination in September 2009 for which the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  Although she outlined the Veteran's contentions as to noise exposure during service, the examiner indicated that she could not render an opinion as to the etiology of the Veteran's current hearing loss without resorting to speculation because she did not have the Veteran's separation audiogram.  In this regard, the Board notes that in an August 2009 memorandum, the RO indicated that part of the Veteran's service treatment records were unavailable.  It stated that all efforts to obtain the Veteran's complete service records had been exhausted and that further attempts to obtain these records would be futile.   Additionally, the Board notes that the Veteran testified at his June 2011 hearing that he was also unable to obtain his records.   However, even in light of the Veteran's missing service treatment records, the Board finds that the September 2009 VA examination report is inadequate.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held on several occasions that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See also 38 C.F.R. 
§ 3.102 (2012) (noting that reasonable doubt does not include resort to speculation or remote possibility).   Additionally, the VA examiner's indication that she could not provide an opinion is based on the fact that she did not have all the evidence necessary.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  In this regard, the Board notes that the Veteran is competent and credible with regards to his contention that he was exposed to acoustic trauma in service as that is capable of lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board also notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

Based on the foregoing, the Board finds that this matter should be remanded for another examination for the purpose of determining whether conceded in-service noise exposure is related to current hearing loss disability and whether such exposure could have caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

With regard to the claim for service connection for dental treatment, the Board notes that effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 60 Fed. Reg. 4470 -01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712  and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.  Additionally, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) notification letter sent to the Veteran in April 2009 did not adequately address VA's duties to notify and assist with regard to the dental claim.  Therefore, on remand, the Veteran should be sent a VCAA-complying letter for the claim for dental treatment and the VHA must determine if the Veteran meets the basic eligibility requirements of § 17.161 of this chapter.  The Veteran should also be asked to provide or identify any medical records pertaining to dental treatment prior to his deployment and thereafter.  
 
Also, in order to assist in ascertaining whether the Veteran was provided with a written explanation of benefits for service-connected but non-compensable dental disability for outpatient treatment purposes pursuant to 38 U.S.C.A. § 1712(a)(1)(B), VA should request his complete service personnel records.

Finally, as VA has been unable to obtain service treatment records, the Veteran should be provided with notice of alternate sources of evidence that can substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.

Accordingly, the case is REMANDED for the following actions:

1. Send a corrective VCAA notification letter for the claim for service connection for dental treatment. Ensure that all notification and development action required by the VCAA are fully complied with and satisfied.

2. Request that the Veteran provide or identify, and provide any necessary authorization, to obtain all outstanding treatment records pertaining to his disabilities currently on appeal.  These records include but are not exclusive of those from Dr. Short and dental treatment records prior to his deployment and thereafter.  All attempts to locate these records must be documented in the claims folder.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Attempt to obtain the Veteran's complete service personnel records.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Provide the Veteran with notice of alternative evidence that he can submit in light of missing service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.

5. Schedule the Veteran for an audiological examination to determine whether any current hearing loss disability is related to conceded in-service noise exposure.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed. 

The examiner must provide an opinion as to whether  any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  In this regard the Veteran asserts that while he was stationed in Iraq, he was close to the site of a muzzle blast, felt a pressure change in both of his ears and then his hearing seemed to gradually decrease after that incident.

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

6. Refer the claim for entitlement to service connection for a dental disorder to the VHA for an explicit determination as to whether the Veteran meets the requirements for service connection for dental treatment.

7. Then, after ensuring any other necessary development has been completed as a result of this remand (to include examinations), readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


